DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 4-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 17-18, the phrase “enabling a further sensor of the additional plurality of sensors” is not clearly understood.  Aren’t all “the additional plurality of sensors” enable or functional already to senses the additional data as claimed in lines 5-6?  Hence, how can one enable a further sensor from the plurality of sensors?  Please distinguish the different sensors for better clarification.  In line 19, the phrase “the other additional plurality of sensors” lacks antecedent basis and indefinite.  What “other additional plurality of sensors”?  Please clarify.  In line 20, the phrase “the other additional plurality of sensors” lacks antecedent basis and indefinite.  What “other additional plurality of sensors”?  Please clarify.  In line 21, the phrase “the other additional plurality of sensors” lacks antecedent basis and indefinite.  What “other additional plurality of sensors”?  Please clarify.  In line 22, the phrase “the other additional plurality of sensors” lacks antecedent basis and indefinite.  What “other additional plurality of 
In claim 13, lines 20-21, the phrase “enabling a further sensor of the additional plurality of sensors” is not clearly understood.  Aren’t all “the additional plurality of sensors” enable or functional already to senses the additional data as claimed in lines 6-7?  Hence, how can one enable a further sensor from the plurality of sensors?  Please distinguish the different sensors for better clarification.  In line 22, the phrase “the other additional plurality of sensors” lacks antecedent basis and indefinite.  What “other additional plurality of sensors”?  Please clarify.  The phrase “the other additional plurality of sensor” occurs in lines 23,24,25,26,27 also.  Please amend accordingly.
In claim 20, lines 17-18, the phrase “enabling a further sensor of the additional plurality of sensors” is not clearly understood.  Aren’t all “the additional plurality of sensors” enable or functional already to senses the additional data as claimed in lines 6-7?  Hence, how can one enable a further sensor from the plurality of sensors?  Please distinguish the different sensors for better clarification.  In line 19, the phrase “the other additional plurality of sensors” lacks antecedent basis and indefinite.  What “other additional plurality of sensors”?  Please clarify.  The phrase “the other additional plurality of sensor” occurs in lines 20,21,22,23,24 also.  Please amend accordingly.
In claim 27, the phrase “the further sensor” and the phrase “the other additional plurality of sensors” are claimed in the claim.  Please, if deemed necessary, amend these phrases accordingly.
In claim 29, the phrase “the other additional plurality of sensors” is claimed in the claim.  Please, if deemed necessary, amend the phrase accordingly.



Response to Amendment
Applicant’s arguments with respect to claims 1,4-30 have been considered but are moot in view of the ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861